UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-1366



BARBARA J. COMBS-BURGE,

                                              Plaintiff - Appellant,

           versus


DONALD H. RUMSFELD, Secretary of Defense,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-04-305-3)


Argued:   January 31, 2006                  Decided:   March 20, 2006


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Joseph Davis Gebhardt, GEBHARDT & ASSOCIATES, L.L.P.,
Washington, D.C., for Appellant.    Tara Louise Casey, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Richmond, Virginia, for Appellee. ON BRIEF: Charles W. Day, Jr.,
GEBHARDT & ASSOCIATES, L.L.P., Washington, D.C., for Appellant.
Paul J. McNulty, United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Barbara Combs-Burge appeals the district court’s grant of

summary judgment to the Secretary of Defense (Secretary) on her

claims of a racially hostile work environment, demotion based on

her   race,   and    retaliatory    demotion   at   the   Defense   Logistics

Agency’s Defense Supply Center Richmond (DSCR) in violation of

Title VII of the Civil Rights Act of 1964, 42 U.S.C.A. § 2000e-16

(West 2003).        We agree with the district court that Combs-Burge

cannot show that she was subject to a hostile work environment, and

we also agree that she has not shown that the DSCR’s legitimate,

non-discriminatory and non-retaliatory reason for her demotion was

false or a pretext for discrimination or retaliation. We therefore

affirm.



                                      I.

      Combs-Burge, an African-American female, has been a federal

employee for more than twenty years.            From July 1999 until her

demotion in June 2002, she was a Lead and Supervisory Inventory

Management Specialist (IMS)1 in DSCR’s Product Center 1, which was

responsible    for    maintaining    the   supply   inventory   for   certain

military helicopters.2      She transferred to the DSCR from her job as


      1
      Combs-Burge was initially hired as a Lead IMS, but in April
2001, the DSCR changed all Lead IMS positions to Supervisory IMS.
      2
      The DSCR supports the U.S. military services by managing the
supply of parts and materials for military aviation.

                                       2
an Acquisitions Logistics Manager for the Department of the Navy in

Philadelphia, Pennsylvania.         Before and after her transfer, Combs-

Burge was in the GS-12 pay grade.          At the time of her transfer, she

did not have experience as an inventory manager, but she alleges

that the hiring official assured her that she would receive the

necessary training.

     As a Lead IMS, Combs-Burge was responsible for supervising

twelve employees as well as performing inventory management tasks

herself.    To perform those tasks, she was required to use the

Standard Automated Material Management System (SAMMS), a system

with which she had no experience prior to her employment with the

DSCR.

     The crux of Combs-Burge’s complaint is that she was subjected

to a racially hostile work environment and was demoted because of

discrimination   on   the   basis     of    race    and   retaliation   by    her

immediate   supervisor,     Robin    Mapes.        Combs-Burge   alleges     that

Mapes’s discriminatory conduct began from the moment they met, when

Mapes appeared displeased that Combs-Burge had been hired.

     According to Combs-Burge, Mapes harassed and discriminated

against her in several ways.         Combs-Burge contends that she never

received training on the SAMMS system and that Mapes denied her

request for the training.            She also contends that she never

received a performance appraisal during the first two-and-a-half

years she worked at DSCR.      She further alleges that Mapes treated


                                       3
Combs-Burge’s white counterparts “much more favorably” and that

Combs-Burge and her employees were subjected to heightened scrutiny

and additional work assignments compared with other Lead and

Supervisory IMS’s.        An employee under Combs-Burge’s supervision

stated that Mapes “unfairly and discriminatorily criticized, micro-

managed, and harassed Ms. Combs-Burge.”               (J.A. at 54.)     Another

DSCR employee whose desk was near Mapes’s office stated that Mapes

was    warm   and   pleasant    toward   white     employees   but   that   Mapes

“constantly nit-pick[ed]” Combs-Burge about the quality of her

work.     (J.A. at 105.)         Combs-Burge also alleges that she was

assigned additional work that other Lead IMS’s were not required to

perform.      For example, the helicopters under her responsibility

were    particularly     difficult     and   demanding   systems,    and    Mapes

required her to develop a “get-well plan” for these helicopters.

       In March 2001, Combs-Burge complained to Mapes’s supervisors

that    Mapes    had   discriminated     against    another    African-American

employee by giving a white employee a larger performance-based

monetary award than the more experienced African-American employee.

According to Combs-Burge, after she made this complaint, Mapes told

her that she would be “removed from the government or at least

demoted.”       (J.A. at 49.)

       In November 2001, Combs-Burge complained to the DSCR Equal

Employment Opportunity (EEO) office that she was being harassed.

Less than a month later, Mapes issued Combs-Burge a notice of


                                         4
proposed demotion.        On February 19, 2002, Combs-Burge filed a

formal EEO complaint alleging harassment by Mapes.                  On June 3,

2002, Colonel Ross Pennington, USMC, the director of business

operations for DSCR, demoted Combs-Burge to a GS-11 pay grade.

     On July 31, 2002, Combs-Burge filed a formal administrative

complaint alleging, inter alia, that her demotion was the result of

discrimination.3       On May 4, 2004, Combs-Burge filed this civil

action   in   district    court   alleging    a    racially    hostile    work

environment,    race     discrimination,     and   unlawful    retaliation.4

Combs-Burge moved for summary judgment, and the district court

denied her motion on November 3, 2004, after concluding that

“genuine issues of material fact” existed.           (J.A. at 28.)

     In response to Combs-Burge’s allegations, the DSCR produced

evidence   showing     that   Combs-Burge   was    subjected   to    increased

scrutiny and was eventually demoted because of her unacceptable job

performance.    This evidence included Records of Counseling that

Combs-Burge had received monthly during a nine-month performance


     3
      Combs-Burge’s complaint was a “mixed case” under 37 C.F.R.
§ 1614.302 because she could have appealed her demotion to the
Merit Systems Protection Board. On April 15, 2003, the Defense
Logistics Agency notified Combs-Burge that a final decision would
be issued due to the mixed nature of her complaint.       Shortly
thereafter, she filed the instant civil action, and the Defense
Logistics Agency then dismissed her complaint.
     4
      Combs-Burge’s complaint also alleged sex discrimination and
a violation of the Equal Pay Act, 29 U.S.C.A. § 206(d) (West 1998).
The parties agreed to a dismissal of Combs-Burge’s sex
discrimination and Equal Pay Act claims. (Appellant’s Br. at 3
n.1.)

                                     5
improvement period, in which the DSCR placed her to improve her job

performance.5     Each month, Combs-Burge’s performance was reviewed

to determine if it fulfilled certain critical elements, and each

month    her   performance   was   found   unacceptable.   Although   she

generally does not dispute the accuracy of these records, Combs-

Burge contends that the records “glossed over” the tasks she

performed successfully and provided only “a terse recommendation”

as to how she could improve her performance.6         (J.A. at 47.)

     The DSCR also explained that Combs-Burge’s poor performance

prevented her from receiving a required formal annual performance

rating for year 2000 –- her first full year at the DSCR –- by its

due date of February 15, 2001.7            The annual performance rating


     5
      The original performance improvement period was 180 days, but
it was extended by ninety days because Combs-Burge’s position
changed from Lead IMS to Supervisory IMS.
     6
      In her brief, Combs-Burge asserts that the Records included
a “blatantly false accusation” that she failed to hold regular team
meetings. (Appellant’s Br. at 21.) Her evidence of this “falsity”
is an email she sent on September 21, 2001, to inform Mapes that a
conference room was reserved for bi-weekly meetings. Nevertheless,
the Record of Counseling for November 2001 indicates that Combs-
Burge held only three regular meetings during the entire nine-month
performance improvement period, rather than bi-monthly meetings as
she was directed. Although an employee supervised by Combs-Burge
stated that Combs-Burge held team meetings three times a month,
there is no indication that these meetings were “for the purpose of
clarifying policies, improving team performance, etc.,” as
instructed by the Record of Counseling, as opposed to meetings
focused on the completion of a particular task. (J.A. at 254.)
     7
      Although Combs-Burge acknowledges that an interim performance
appraisal dated July 27, 2001, bears her signature, she alleges
that the signature was affixed without her consent. Other than her
assertions, she presented no evidence to support this allegation.

                                      6
analyzes the employee’s performance for the preceding calendar

year. Mapes could not give Combs-Burge a formal annual performance

rating for 2000, however, because the DSCR regulations do not allow

a supervisor to rate an employee as “unacceptable” without first

giving the employee an opportunity to improve.                  Accordingly, when

the time came for Combs-Burge’s formal annual performance rating

for her first full year at the DSCR, Lisa James, a DSCR employee

relations specialist, advised Mapes that “the appropriate course of

action was to begin counseling Ms. Combs-Burge on her performance

and give her an opportunity to improve her performance.”                   (J.A. at

350.)    In fact, the first Record of Counseling, dated February 8,

2001, informed Combs-Burge that her performance rating for year

2000    was   being   deferred    until       she   completed    the   performance

improvement period. On November 14, 2001, at the completion of her

performance improvement period, Combs-Burge received a performance

rating of unacceptable.

       The DSCR also contradicted Combs-Burge’s claim that she had

not been provided the necessary training.                  In early 2000, she

attended the DLA Supply Management Class, a class that includes

instruction on the use of SAMMS.              After her performance was found

to be deficient, the first Record of Counseling informed her that

she would be resent to the DLA Supply Management Class.                    Although

she was scheduled for the class, she missed the first two days of

the    three-week     class   because   she     was   sick.      Against    Mapes’s


                                          7
instructions, Combs-Burge failed to attend the remainder of the

class,    a   failure   characterized       in    a    Record    of   Counseling   as

“unacceptable and inexcusable.”         (J.A. at 272.)

     Finally, the DSCR presented evidence that Combs-Burge’s job

performance remained unacceptable even after she was reassigned for

ninety days to a new job with a different supervisor, who did not

know of Combs-Burge’s employment history.                Nevertheless, she still

failed to perform at the level expected for her grade, and about

six weeks into her reassignment, her new supervisor approached

Colonel       Pennington   with   concerns            about     Combs-Burge’s      job

performance.      Combs-Burge’s performance remained unsatisfactory in

her new position, and she was demoted.

     After presenting this evidence, the DSCR moved for summary

judgment, which the district court granted on February 17, 2005.



                                     II.

     “Summary judgment is appropriate when there is no genuine

issue of fact and the moving party is entitled to judgment as a

matter of law.”      Catawba Indian Tribe v. South Carolina, 978 F.2d

1334, 1339 (4th Cir. 1992) (en banc); accord Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986).               “The party moving for summary

judgment has the burden of establishing that there is no genuine

issue as to any material fact and that [it] is entitled to judgment

as a matter of law.”       Catawba Indian Tribe, 978 F.2d at 1339.              This


                                        8
burden must be considered in light of the “substantive evidentiary

standard of proof that would apply at the trial on the merits.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986).                     We

review de novo the district court’s grant of summary judgment.

Catawba Indian Tribe, 978 F.2d at 1339.

                                     1.

     Combs-Burge first contends that summary judgment to the DSCR

was improper because the district court had previously denied

summary judgment to her after concluding that genuine issues of

material fact existed.       She argues that the record before the

district court had not changed sufficiently to warrant an about-

face on the existence of issues of material fact.               This argument

misunderstands the nature of a denial of summary judgment.                  “When

faced with cross-motions for summary judgment, the [district] court

must review each motion separately on its own merits to determine

whether either of the parties deserves judgment as a matter of

law.”   Rossignol   v.   Voorhaar,        316   F.3d   516,    523   (4th    Cir.

2003)(internal   quotation   marks       omitted).     In     denying   summary

judgment to Combs-Burge, the district court concluded that the

evidence in her favor was weak enough that a reasonable jury could

return a verdict for the DSCR; whereas in granting summary judgment

to the DSCR, the district court concluded that the evidence in

Combs-Burge’s favor was so weak that a reasonable jury could not

return a verdict for her.     See Anderson, 477 U.S. at 248 (stating


                                     9
that a genuine issue of material fact exists if “the evidence is

such   that    a   reasonable       jury    could     return       a   verdict   for    the

nonmoving party”).        The district court’s rulings, therefore, were

not inconsistent but merely recognized the shift in perspective

required to address each party’s motions.

                                            2.

       To   prevail      on   her    claim       of   a        racially   hostile      work

environment, Combs-Burge must show that the harassment was (1)

unwelcome, (2) based on race, (3) sufficiently severe or pervasive

to alter the conditions of her employment and create an abusive

atmosphere, and (4) that there is some basis for imposing liability

on the employer.         Causey v. Balog, 162 F.3d 795, 801 (4th Cir.

1998).      The harassment must be both objectively and subjectively

severe or pervasive.          Harris v. Fork Lift Sys., Inc., 510 U.S. 17,

21   (1993).       The   objective         severity       or    pervasiveness    of     the

harassment is judged from the perspective of a reasonable person in

the plaintiff’s position.             Oncale v. Sundowner Offshore Servs.,

Inc., 523 U.S. 75, 81 (1998).               The district court concluded that

the conduct at issue here was not objectively severe or pervasive

so as to create an abusive atmosphere.                    We agree.

       The conduct that Combs-Burge alleges created a hostile work

environment -- counseling her about performance deficiencies and

assigning her remedial tasks to correct those deficiencies -- is

not the type of conduct that is objectively abusive because it was


                                            10
the direct result of the documented shortcomings in Combs-Burge’s

job performance.       In addition, Combs-Burge was responsible for

difficult and demanding helicopters, and as a result she was

assigned      additional    tasks     to     support     those    helicopters.

Nevertheless, assigning individuals remedial tasks to correct their

job performance and assigning individuals to difficult jobs are not

objectively abusive actions, particularly considering that we “do[]

not sit as a kind of super-personnel department weighing the

prudence of employment decisions made by [employers] charged with

employment discrimination.”         DeJarnette v. Corning Inc., 133 F.3d

293, 299 (4th Cir. 1998)(internal quotation marks omitted).

       Similarly,    although    other     individuals   stated    that   Mapes

“criticized, micro-managed,” and “nit-pick[ed]” Combs-Burge about

the quality of Combs-Burge’s work, Combs-Burge has not shown that

“but for” her race this “nit-picking” would not have occurred.

Causey, 162 F.3d at 802.        In other words, Combs-Burge has not shown

that the alleged acts of mistreatment were based on her race rather

than her poor job performance.           There has been no suggestion that

Mapes treated Combs-Burge more harshly than any other employee

performing unacceptably.          Finally, although Combs-Burge alleges

that Mapes was more friendly to white employees than to her,

general complaints of rude treatment are not sufficient to sustain

a hostile work environment claim.          See Baqir v. Principi, 434 F.3d

733,    747   (4th   Cir.   2006)    (stating    that    rude    treatment   by


                                      11
supervisors is “conduct falling short of that required to sustain

a hostile work environment claim”).

                                       3.

      To prove her claim that her demotion was the result of

discrimination and retaliation, Combs-Burge relies on the burden-

shifting method of proof established by McDonnell Douglas Corp. v.

Green 411 U.S. 792, 802 (1973), and its progeny.                  See Causey, 162

F.3d at 800; Williams v. Cerberonics, Inc., 871 F.2d 452, 457 (4th

Cir. 1989).    Under the McDonnell Douglas framework, the employee

has the initial burden of establishing a prima facie case of

discrimination     or    retaliation.        411   U.S.     at    802.    If   she

establishes a prima facie case, the burden then shifts to the

employer to produce a legitimate, non-discriminatory and non-

retaliatory reason for the adverse action against the employee.

Id.   If the employer articulates a legitimate, non-discriminatory

or non-retaliatory reason, then the employee must show that the

stated   reason    was   false   and   a    pretext   for   discrimination     or

retaliation.      Id. at 804.    In some instances, an employee who has

established a prima facie case can meet her ultimate burden of

persuasion by proving that the employer’s articulated reason is

false.    Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133,

148 (2000).    It is important to note that the burden that shifts to

the employer is a burden of production, not persuasion. St. Mary’s

Honor Ctr. v. Hicks, 509 U.S. 502, 507 (1993).                   At all times the


                                       12
employee retains “the ultimate burden of persuading the court that

she   has   been   the   victim   of    intentional   discrimination   [or

retaliation].”     Texas Dep’t of Cmty. Affairs v. Burdine, 450 U.S.

248, 256 (1981).



                                       A.

      To establish a prima facie case of discriminatory demotion,

Combs-Burge must show that (1) she is a member of a protected

class, (2) she was qualified for her job and her performance was

satisfactory, (3) despite her qualifications she was removed from

her job, and (4) after her removal her job remained open to

similarly qualified applicants. Love-Lane v. Martin, 355 F.3d 766,

787 (4th Cir. 2004).      The district court concluded that even if

Combs-Burge could establish a prima facie case, she could not

demonstrate that the DSCR’s proffered reason for her demotion was

false.   We agree.

      The DSCR introduced written documentation that Combs-Burge’s

job performance did not meet the DSCR’s legitimate expectations and

that, as a result, the DSCR delayed her annual performance rating

and placed her in a performance improvement period for nine months.

Although    Combs-Burge     contends        that   she   was   performing

satisfactorily, she does not support her assertion with relevant

evidence.   She did produce evidence that her team performed well,

but this evidence does not refute the documented shortcomings of


                                       13
her individual performance, such as her failure timely to inform

her subordinates of tasks and her failure to complete projects.

Furthermore, although Combs-Burge submitted declarations from other

individuals    that        she   was    performing         satisfactorily,       these

individuals could not provide a useful appraisal of Combs-Burge’s

job performance because they were either Combs-Burge’s subordinates

or individuals in a completely different job, and there is no

indication in the J.A. that these individuals were competent to

assess   whether     Combs-Burge       was       meeting   the   DSCR’s   legitimate

expectations.8       We conclude that Combs-Burge has not introduced

sufficient evidence to satisfy her burden of demonstration that the

DSCR’s proffered legitimate reason for demoting her was false and

pretext.   See Love-Lane, 355 F.3d at 789.



                                            B.

     To establish a prima facie case of retaliatory demotion,

Combs-Burge must show that “(1) she engaged in [a] protected

activity[,    such    as    filing     an    EEO    complaint];     (2)   that   [her

employer] took adverse employment action against her; and (3) that

a causal connection existed between the protected activity and the



     8
      Combs-Burge presented one declaration from a Program Analyst
at her grade level with whom she worked after her reassignment.
This Program Analyst appraised Combs-Burge’s work, however, based
on a joint project they were assigned in May 2002. Accordingly,
this appraisal is not probative of Combs-Burge’s performance as a
Lead and Supervisory IMS.

                                            14
adverse action.”     Williams, 871 F.2d at 457.            We assume that Combs-

Burge can make out a prima facie case of retaliatory demotion.9

Nevertheless, as we explained in addressing her discrimination

claim,   she   has   not    demonstrated      that   the    DSCR’s   stated      non-

retaliatory reason for her demotion -- her unacceptable performance

-- was false and pretextual.           This conclusion is buttressed by the

fact that the evidence showed that the DSCR had counseled Combs-

Burge on her unsatisfactory job performance and had placed her in

a performance improvement period in February 2001 -- well before

she complained about the treatment of her African-American co-

worker or filed her EEO complaint.            See Williams, 871 F.2d at 454,

457 (concluding that an employee could not show that the employer’s

legitimate reason for the discharge was pretextual because the

employer’s     reason      developed    before   the    employee       engaged    in

protected activity).



                                       III.

     Because     Combs-Burge      does     not   allege      conduct    that     was

objectively severe or pervasive, she has not established a hostile

work environment.       In addition, she has not shown that the DSCR’s

reason for her demotion was false and pretext; thus, she cannot



     9
      Because the DSCR does not dispute that a federal employee
such as Combs-Burge may pursue a retaliation claim under Title VII,
we assume that such a right exists. See Baqir v. Principi, 434
F.3d 733, 748 n.16 (4th Cir. 2006).

                                         15
establish that her demotion was the product of discrimination or

retaliation.   We therefore affirm the district court’s grant of

summary judgment to the Secretary.

                                                        AFFIRMED




                               16